FULMER, Judge.
Ernest C. Murph appeals the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Murph claims his sentence violates double jeopardy because the enhancement of his sentence contains two punishments for one criminal episode. This claim is facially insufficient because Murph failed to explain the enhancement of his sentence and the two punishments. See Powell v. State, 841 So.2d 580, 581 (Fla. 2d DCA 2003) (affirming the denial of a rule 3.800(a) claim where the defendant failed to explain the basis of his claim). A motion to correct illegal sentence that does not assert any facts or law to support a claim for relief is facially insufficient. Williams v. State, 773 So.2d 1176, 1176 (Fla. 2d DCA 2000). As to this claim, we affirm without prejudice to any right Murph may have to file a facially sufficient rule 3.800(a) motion. We affirm the denial of Murph’s remaining claims without comment.
Affirmed.
SALCINES and VILLANTI, JJ„ concur.